Citation Nr: 1752311	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse testified at an October 2015 Board hearing.  A transcript is of record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record indicates that the Veteran has an acquired psychiatric disorder, variously diagnosed as a depressive disorder, an anxiety disorder, and a psychosis, not otherwise specified (NOS), that is etiologically related to his service connected disabilities. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as a depressive disorder, an anxiety disorder, and a psychosis NOS have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed as a depressive disorder, an anxiety disorder, and a psychosis NOS, is granted. 


REMAND

The TDIU issue on appeal is inextricably intertwined with the grant of service connection for an acquired psychiatric disorder and the assignment of an initial disability rating for this disability pursuant to the Board's grant in this decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the TDIU issue must be deferred pending the AOJ's assignment of an initial disability rating for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

Upon completion of the assignment of an initial disability rating for the service connected acquired psychiatric disorder, and any other development deemed necessary, readjudicate the issue entitlement to TDIU.  If the desired benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


